Citation Nr: 0116064	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  93-24 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than two years, 
including the period from October 1991 to March 1992.  He 
also had service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  When this case was 
previously before the Board in March 1997, it was remanded 
for additional development of the record.  The case is again 
before the Board for appellate consideration.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  The record discloses 
that he was afforded several audiometric tests for reserve 
duty, as well as during his period of active duty.  A high 
frequency hearing loss was noted following an audiometric 
test in August 1983.  As noted in the Board's March 1997 
remand, the audiometric tests produced inconsistent results.  
In this regard, although an audiometric test in April 1991 
did not demonstrate hearing loss disability for VA purposes, 
similar tests in January and August 1991 established that 
hearing loss disability for VA purposes was present.  

In light of these findings, the veteran was afforded another 
audiometric test by the Department of Veterans Affairs (VA) 
in July 1998.  The results of the audiogram in July 1998 fail 
to demonstrate that the veteran currently has hearing loss 
disability for VA purposes.  However, the examiner 
acknowledged that the veteran has tinnitus, although it 
cannot be verified.  He failed to provide an opinion 
concerning the etiology of tinnitus.  As such, the Board 
notes that the examiner did not answer all the questions 
directed by the Board.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court for in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiometric examination by an audiologist 
or physician who has not previously 
examined him to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus present.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran had 
bilateral hearing loss or tinnitus prior 
to service; if so, whether either a 
bilateral hearing loss or tinnitus 
increased in severity therein; and, if 
bilateral hearing loss or tinnitus was 
not present prior to service, whether the 
veteran currently has a bilateral hearing 
loss or tinnitus that is related to 
service, including the documented use of 
medication such as Naprosyn.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


